


110 HR 2474 : Product Safety Civil Penalties

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2474
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2007
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To provide for an increased maximum civil
		  penalty for violations under the Consumer Product Safety Act.
	
	
		1.Short titleThis Act may be cited as the
			 Product Safety Civil Penalties
			 Improvement Act.
		2.Maximum civil
			 penalties of the Consumer Product Safety Commission
			(a)Initial increase
			 in maximum civil penalties
				(1)Temporary
			 increaseNotwithstanding the dollar amounts specified for maximum
			 civil penalties specified in section 20(a)(1) of the Consumer Product Safety
			 Act (15 U.S.C.
			 2069(a)(1)), section 5(c)(1) of the Federal Hazardous
			 Substances Act, and section 5(e)(1) of the Flammable Fabrics Act
			 (15 U.S.C.
			 1194(e)(1)), the maximum civil penalties for any violation
			 specified in such sections shall be $5,000,000, beginning on the date that is
			 the earlier of the date on which final regulations are issued under section
			 3(b) or 360 days after the date of enactment of this Act.
				(2)Effective
			 dateParagraph (1) shall cease to be in effect on the date on
			 which the amendments made by subsection (b)(1) shall take effect.
				(b)Permanent
			 increase in maximum civil penalties
				(1)Amendments
					(A)Consumer Product
			 Safety ActSection 20(a)(1)
			 of the Consumer Product Safety Act (15 U.S.C. 2069(a)(1)) is amended by
			 striking $1,250,000 both places it appears and inserting
			 $10,000,000.
					(B)Federal
			 Hazardous Substances ActSection 5(c)(1) of the Federal Hazardous
			 Substances Act (15
			 U.S.C. 1264(c)(1)) is amended by striking
			 $1,250,000 both places it appears and inserting
			 $10,000,000.
					(C)Flammable
			 Fabrics ActSection 5(e)(1)
			 of the Flammable Fabrics Act (15 U.S.C. 1194(e)(1)) is amended by
			 striking $1,250,000 and inserting
			 $10,000,000.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the date that is 1 year after the earlier of—
					(A)the date on which
			 final regulations are issued pursuant to section 3(b); or
					(B)360 days after the
			 date of enactment of this Act.
					3.Determination of
			 penalties by the Consumer Product Safety Commission
			(a)Factors to be
			 considered
				(1)Consumer Product
			 Safety ActSection 20(b) of
			 the Consumer Product Safety Act (15 U.S.C. 2069(b)) is
			 amended—
					(A)by inserting
			 the nature, circumstances, extent, and gravity of the violation,
			 including after shall consider;
					(B)by striking
			 products distributed, and and inserting products
			 distributed,; and
					(C)by inserting
			 , and such other factors as appropriate before the
			 period.
					(2)Federal
			 Hazardous Substances ActSection 5(c)(3) of the Federal Hazardous
			 Substances Act (15
			 U.S.C. 1264(c)(3)) is amended—
					(A)by inserting
			 the nature, circumstances, extent ,and gravity of the violation,
			 including after shall consider;
					(B)by striking
			 substance distributed, and and inserting substance
			 distributed,; and
					(C)by inserting
			 , and such other factors as appropriate before the
			 period.
					(3)Flammable
			 Fabrics ActSection 5(e)(2) of the Flammable Fabrics Act (15
			 U.S.C. 1194(e)(2)) is amended—
					(A)by striking
			 nature and number and inserting nature, circumstances,
			 extent, and gravity;
					(B)by striking
			 absence of injury, and and inserting absence of
			 injury,; and
					(C)by inserting
			 , and such other factors as appropriate before the
			 period.
					(b)RegulationsNot later than 1 year after the date of
			 enactment of this Act, and in accordance with the procedures of section 553 of
			 title 5, United States Code, the Commission shall issue a final regulation
			 providing its interpretation of the penalty factors described in section 20(b)
			 of the Consumer Product Safety Act (15 U.S.C. 2069(b)), section 5(c)(3)
			 of the Federal Hazardous Substances Act (15 U.S.C. 1264(c)(3)), and section
			 5(e)(2) of the Flammable Fabrics Act (15 U.S.C. 1194(e)(2)), as amended
			 by subsection (a).
			
	
		
			Passed the House of
			 Representatives October 9, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
